Citation Nr: 1717959	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-18 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to August 1969.  He died in July 2002.  The Appellant in this case is the Veteran's wife.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim resides with the Denver, Colorado, RO.

In April 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In September 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Appellant's countable annual income exceeds the maximum annual death pension rate (MAPR).

CONCLUSION OF LAW

The Appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Manning v. Principi, 16 Vet. App. 534   (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA) has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the Appellant's death pension claim is not subject to the provisions of the VCAA. 

In September 2014, the Board remanded the appeal to the AOJ to conduct all appropriate development to determine if C.C. and E.K. should be considered dependents and to obtain an audit to ensure the accuracy of the Appellant's income.  In March 2016 and May 2016, the AOJ sent letters to the Appellant soliciting the information necessary to complete the development directed by the Board.  However, the Appellant failed to respond to the letters.  The duty to assist the Appellant in the development of evidence pertinent to her claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See Id.  In light of the forgoing, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that any duty to assist the Appellant in the development of her claim has been satisfied.

 Legal Criteria

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. 
§ 1541(a).  Basic entitlement exists if:  (i) the veteran served for 90 days or more during a period of war; or, (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and, (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).
The Veteran in this case served on active duty from February 1962 to August 1969, and therefore served during a period of war, the Vietnam Conflict, which is recognized as having been from August 1964 through May 1975.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Veteran died in July 2002.  The Appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the Appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. 
§ 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. §1503(a); 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the veteran's death for expenses of the veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the veteran for the veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 
12-month annualization period in which they were paid.  Id. 

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and, joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring the income up to that level. 

The MAPR also varies depending on several factors, including the number of dependent children.  

Additionally, for VA purposes, a "surviving child" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before age 18, and who is a member of the household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  Further, a surviving child is considered to be a child of the Veteran for VA purposes if he or she (1) is under 18 years of age or (2) before reaching age 18, became permanently incapable of self-support, or (3) is, over 18 years of age, but under age 23, and working toward completion of education or training at an approved institution.  38 C.F.R. § 3.57(a).  Further, the term "stepchild" means a legitimate or an illegitimate child of the veteran's spouse.  A child of a surviving spouse whose marriage to the veteran is deemed valid under the provisions of § 3.52, and who otherwise meets the requirements of § 3.57, is included.  38 C.F.R. § 3.57(b).

Analysis

The Appellant contends that she is entitled to VA death pension benefits based on the Veteran's service.  She feels that as his surviving spouse, she is entitled to death pension.  However, death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law. 

The Appellant has asserted that two children should be considered dependents:  C.C., and E.K.

Although a birth certificate is not of record, the Appellant has reported that C.C. was born in November 1985.  Assuming that this date is correct, C.C. was 21 years old at the time the present claim for pension was filed in July 2007.  However, throughout the period of appeal, the Appellant has essentially asserted that C.C. is a helpless child.  On forms submitted in August 2002, September 2003, and August 2007, the Appellant indicated that C.C. is seriously disabled.  Additionally, at her April 2014 Board hearing, the Appellant stated that C.C. is a disabled child.  

Concerning E.K., a birth certificate is also not of record, but the Appellant has indicated that E.K. was born in October 1994.  Assuming that this date is correct, E.K. was 12 years old at the time the present claim for pension was filed in July 2007.  On a form submitted in August 2007, the Appellant emphasized that E.K. was not the Veteran's daughter.  However, in a January 2009 statement, the Appellant asserted that as she and the Veteran were married, E.K. is the Veteran's step-daughter.  In September 2009, she indicated that she was not receiving any child support from the biological father of E.K., and during her April 2014 Board hearing, she reiterated that E.K. was the Veteran's step-daughter.  Significantly, on a form submitted in December 2009, the Appellant indicated that E.K. is under 18 years of age and permanently helpless for mental or physical reasons.  

With regard to the Appellant's income, the RO found that effective September 1, 2007, the Appellant received $10,056 annually from the Social Security Administration (SSA).  However, the Appellant submitted a Form SSA-1099 (Social Security Benefit Statement) showing that her total Social Security benefits paid in 2007 was $6,919.  The Appellant was not granted SSA benefits until March 2007.  The Appellant filed her claim for VA benefits in August 2007.  Based on the forgoing, the Board must use the annualized amount ($10,056) of the Appellant's SSA benefits as it is recurring income.  See 38 C.F.R. § 3.271.  For 2007, the MAPR for a surviving spouse without a dependent child was $7,498.  See M21-1, Part I, Appendix B.  The MAPR for a surviving spouse with one dependent was $9,815.  Id.

A 2009 Form SSA-1099 shows that Appellant received $10,882.80.  For 2009, the MAPR for a surviving spouse without a dependent child was $7,933.  Id.  The MAPR for a surviving spouse with one dependent was $10,385.  Id.  In order to deduct medical expenses with one dependent child expenses must exceed $520.  In December 2009, the Appellant submitted a statement of medical expenses that indicated medical monthly expenses totaling $28.30.  The annualized medical expenses were $339.60 and may not be deducted from the Appellant's income as this amount is less than $520.

A 2010 Form SSA-1099 shows that the Appellant received $10,884.  For 2010, the MAPR for a surviving spouse without a dependent child was $7,933.  Id.  The MAPR for a surviving spouse with one dependent was $10,385.  Id.

A 2012 Form SSA-1099 shows that the Appellant received $11,268.  For 2012, the MAPR for a surviving spouse without a dependent child was $8,359.  Id.  The MAPR for a surviving spouse with one dependent was $10,942.  Id.

In April 2014, the Appellant testified that she received $955.00 per month in SSA benefits.  The annual benefit, based on the Appellant's testimony, was $11,460.  She indicated that she had received SSA benefits since 2002.  For 2014, the MAPR for a surviving spouse without a dependent child was $8,630.  Id.  The MAPR for a surviving spouse with one dependent was $11,296.  Id.

Additionally, on two separate forms submitted in August 2007, the Appellant indicated that she received $400 a month for child support for E.K.  Later, in September 2010, she indicated that she was not receiving any child support from the biological father of E.K.  During the April 2014 Board hearing, the Appellant's representative reported that the income that the Appellant received for child support had been intermittent.  

In March 2016 and May 2016, the AOJ sent letters to the Appellant soliciting the information necessary to complete development directed by the Board.  However, the Appellant failed to respond to the letters.  The duty to assist the Appellant in the development of evidence pertinent to her claim is not a "one-way street."  Wood, 1 Vet. App. at 193.  

For 2007, the MAPR for a surviving spouse without a dependent child was $7,498.  See M21-1, Part I, Appendix B.

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his or her claims, and the duty to assist is not a one-way street.  Wood, 1 Vet. App. at 193.  In March 2016 and May 2016, the AOJ sent letters to the Appellant soliciting the information necessary to complete development directed by the Board.  However, the Appellant failed to respond to the letters.  Thus, the Appellant has not submitted any evidence of current income that would establish current income requirements for nonservice-connected death pension benefits.

As noted above, the Appellant maintains that the denial of these benefits based on excessive income was incorrect because VA did not consider that she had two dependent children at the time of the Veteran's death.  She alleges that she had a child who was the stepchild (E.K.) of the Veteran at the time of the Veteran's death and a biological child (C.C.) that was unable to care for himself. 

The Appellant has not provided any information to support her assertion that C.C. is permanently incapable of self-support or additional documentation showing that E.K. was the Veteran's stepchild.  C.C. has been over the age of 18 for the entire appeal period and E.K. was 12 when the Appellant filed her claim.  Based upon the limited data in the record, the Appellant's income exceeds the limit even if 1 dependent is conceded.  Unfortunately, the Board may not consider two dependents as the Appellant has failed to provide documentation showing that C.C. is permanently incapable of self-support.

Based on the foregoing, the Appellant's countable income exceeds the maximum limit for this benefit.  Therefore, her claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


